Title: John Adams to Abigail Adams, 6 April 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia April 6. 1777
     
     This Evening Major Ward deliverd me Yours of 23d. of March.—It is a great Pleasure to me to learn that your Flour has arrived. I begin to have some opinion of my good Fortune. If I could have been certain, of the Vessells escaping the many Snares in her Way, I would have sent a dozen Barrells.
     The Act, my dear, that you were so fond of will do no good. Legislatures cannot effect Impossibilities. I detest all Embargoes, and all other Restraints upon Trade. Let it have its own Way, in such a Time as this and it will cure its own Diseases. The Paper emitted by the states jointly and separately is too much, it is more than enough to purchase every Commodity and every Species of Labour that is wanted, and this Excess of Quantity is the true Cause of the Artificial Scarcity of Things, but the Price of this will be in Proportion to the Demand, in spite of all Regulations.—To save my self the Trouble of thinking I will transcribe for your Amusement a few observations of Lord Kaims, on the subject of Money, Scarcity, Plenty, and Demand. Read them, compare them with the Increase of Money in America, the Decrease of Goods and Labour, and the Increase of Demand for both, and then judge whether the Regulations and Embargoes can do any good. . . .
    